MYERS, Associate Judge.
The plaintiffs, realtors, sued the defendant for money due under an alleged agreement for the management of two apartment houses, more particularly for reimbursement for bills paid by them for repairs. The trial judge, sitting without a jury, found for the defendant.
The plaintiffs managed two apartment houses. The upkeep exceeded the rents collected. They contend that the defendant, who holds legal title to the properties, had entered into an oral agreement with them under which they were authorized to collect the rents and to pay therefrom all necessary repairs and upkeep. Plaintiffs offered as proof of this alleged agreement the testimony of their bookkeeper that there was such an oral agreement with defendant; that she had seen defendant on one occasion and had talked to her over the telephone several times, but she did not recall the subject of such conversations; that she had also dealt with the defendant’s aunt, Mrs. Keel, with respect to repairs to said property. She further testified that the plaintiffs had sent several checks to defendant representing net monthly proceeds from the rental of the property, but she did not have the cancelled checks in court. Various account cards were also introduced, as well as the first and second trust payment books in plaintiffs’ possession which listed the defendant as owner.
The defendant testified that although deeds to the properties were in her name, John L. Kinnison, her brother, had bought the properties with his own funds in 1951; that she had no personal knowledge of the management of the properties; that she received no benefits therefrom and had made no agreements with anyone to manage the properties or to make repairs thereon. Mrs. Keel, aunt of defendant and of John L. Kinnison, corroborated defendant’s statements and testified that on at least two occasions one of the plaintiffs had spoken to her about her nephew in connection with giving her money to forward to him. Two exhibits showed that at least two checks had been made out to John L. Kinnison by the plaintiffs.
*325The question before the trial court was a factual one — whether the defendant had entered into a contract with appellants authorizing them to manage the properties on her behalf. The trial judge resolved this issue against them. Unless his judgment is without evidence to support it or is plainly wrong, we may not reverse.1 We are satisfied that there is evidence to support the judgment of the trial court.
Affirmed.

. Code 1961, § 11-772.